UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EMA FINANCIAL, LLC,
                               Plaintiﬀ,
                                                               OPINION & ORDER
                 – against –
                                                                   18 Civ. 145 (ER)
AIM EXPLORATION, INC. and AIM
EXPLORATION, SA,
                               Defendants.


RAMOS, D.J.:
        EMA Financial, LLC (“EMA”) brings suit against AIM Exploration, Inc. (“AIM-
Inc.”) and AIM Exploration, SA (“AIM-SA”), alleging breach of several agreements
related to EMA’s purchase of a convertible promissory note from AIM-Inc. In a previous
Order, the Court granted in part and denied in part EMA’s motion for summary judgment,
and it denied Defendants’ cross-motion for judgment on the pleadings. Doc. 31.
However, the Court could not decide the issue of damages on the record before it. Id.
Before the Court is EMA’s supplemental motion for partial summary judgment on the
issue of damages and fees only. Doc. 32. _e motion is unopposed. For the reasons
stated below, the motion is GRANTED in part and DENIED in part.
I.      BACKGROUND
        _e Court assumes familiarity with the facts and procedural history of the case,
which are set forth in its previous decision. See EMA Fin., LLC v. AIM Expl., Inc., 18
Civ. 145 (ER), 2019 WL 689237 (S.D.N.Y. Feb. 19, 2019). _e facts detailed below are
only those relevant to the instant motion.1




1
 _ese facts are reproduced in part from the Court’s previous Order and summarized in part from EMA’s
unopposed Rule 56.1 Statement, Doc. 35.
       A. 1e Note, SPA, and TA Letter
       On September 17, 2015, AIM-SA, AIM-Inc., and EMA executed a Securities

Purchase Agreement (“SPA”). See Doc. 33, Ex. B (“SPA”). _e SPA provided for the
purchase by EMA of a 12% Convertible Redeemable Promissory Note (the “Note”),
issued on that same date, from AIM-Inc. Id. at 1. Pursuant to the Note, EMA tendered to
AIM-Inc. $40,000. In exchange for the $40,000, AIM-Inc. promised to repay EMA
$40,000, together with interest on the unpaid principal balance at the rate of 12% per
annum, by September 17, 2016—the Note’s maturity date. Doc. 33, Ex. A (“Note”) at 1.
In the SPA, AIM-SA guaranteed to EMA the “prompt and complete payment and
performance” of AIM-Inc.’s obligations under the Note. SPA at 23.
       Notwithstanding that AIM-Inc. agreed to repay principal and interest owed to
EMA by September 17, 2016, the Note and SPA contained several provisions that
provided EMA with the option to convert the outstanding balance of the Note into shares
of AIM-Inc. common stock in lieu of monetary repayment. Below, the provisions
relevant to the instant motion are reprinted in summary fashion.
                                      1. Conversion Rights
       As the title “Convertible Redeemable Promissory Note” suggests, in Section 1.1
of the Note the parties agreed that EMA would hold the right to convert any portion of
the amount outstanding on the Note into shares of AIM-Inc. common stock. Speciﬁcally,
AIM-Inc. agreed that EMA
              shall have the right, in its sole and absolute discretion, at any time
              and from time to time to convert all or any part of the outstanding
              amount due under this Note into fully paid and non-assessable
              shares of [c]ommon [s]tock . . . or any shares of capital stock or other
              securities of [AIM-Inc.’s] into which such [c]ommon [s]tock shall
              hereafter be changed or reclassiﬁed at the conversion price (the
              “Conversion Price”) determined as provided herein (a “Conver-
              sion”)[.]
Note § 1.1.




                                                 2
                                      2. Conversion Price
        In Section 1.2 of the Note, the parties agreed that the Conversion Price would be
set as follows:
             _e conversion price . . . shall equal the lower of: (i) the closing sale
             price of the [c]ommon [s]tock on the Principal Market on the Trad-
             ing Day immediately preceding the Closing Date, and (ii) 55% of
             the lowest sale price for the [c]ommon [s]tock on the Principal Mar-
             ket during the twenty (20) consecutive Trading Days immediately
             preceding the Conversion Date, provided, however, . . . if the closing
             sale price at any time falls below [$]0.10 then such 55% ﬁgure . . .
             shall be reduced to 40%. Additionally, . . . if the Note cannot be
             converted into free trading shares after 181 days from the issuance
             date, an additional 15% discount will be attributed to the Conversion
             Price.
Id. § 1.2.
                      3. Share Reserves and Transfer Agent Instructions
        In Section 1.3 of the Note, the parties agreed that AIM-Inc. would hold in reserve
for EMA enough authorized and unissued shares of AIM-Inc. common stock to allow
EMA to convert the outstanding balance on the Note into AIM-Inc. shares:
             [AIM-Inc.] covenants that [it] will at all times while this Note is
             outstanding reserve from its authorized and unissued [c]ommon
             [s]tock a suﬃcient number of shares, free from preemptive rights, to
             provide for the issuance of [c]ommon [s]tock upon the full conver-
             sion of this Note. [AIM-Inc.] is required at all times to have author-
             ized and reserved four (4) times the number of shares that is actually
             issuable upon full conversion of this Note. . . . Initially, [AIM-Inc.]
             will instruct the Transfer Agent to reserve seven hundred and thirty
             thousand (730,000) shares of common stock in the name of [EMA]
             for issuance upon conversion hereof.
Id. § 1.3.
        To eﬀectuate transfer of common stock upon conversion, Section 5 of the SPA

required AIM-Inc. to provide certain “irrevocable instructions” to its transfer agent:
             Upon receipt of a duly executed Notice of Conversion, [AIM-Inc.]
             shall issue irrevocable instructions to its transfer agent to issue cer-
             tiﬁcates, registered in the name of [EMA] or its nominee, for the
             Conversion Shares in such amounts as speciﬁed from time to time
             by [EMA] to [AIM-Inc.] upon conversion of the Note, or any part


                                                3
             thereof, in accordance with the terms thereof (the “Irrevocable
             Transfer Agent Instructions”).
SPA § 5. To that end, on the same date of the Note’s execution, AIM-Inc. wrote a letter to
its transfer agent that instructed it to register and reserve “a suﬃcient number of shares”
(initially, 730,000) for EMA in case of conversion. See Doc. 33, Ex. C (the “TA Letter”).
_e TA Letter also provides that
             [t]he amount of [c]ommon [s]tock so reserved may be increased,
             from time to time, by written instructions of [EMA] without any fur-
             ther action or conﬁrmation by [AIM-Inc.]. [EMA] shall have the
             right to periodically request, without any further action or conﬁrma-
             tion by [AIM-Inc.], that the number of Reserved Shares be increased
             so that the number of Reserved Shares at least equals 400% of the
             number of shares of [AIM-Inc.] common stock issuable upon con-
             version of the Note.
Id. at 1 (emphasis omitted). On March 9, 2016, AIM-Inc. switched transfer agents, but

failed to establish a share reserve with the new agent. Doc. 35 ¶ 11.
                                       4. Notice of Conversion
         Pursuant to Section 1.4 of the Note, EMA may convert to common stock any
portion of the amount owed to it under the Note by submitting to AIM-Inc. a Notice of
Conversion. Note § 1.4(a). _is section also provides that AIM-Inc. was required to
deliver the stock within three business days of receipt of a Notice of Conversion. Id.
§ 1.4(d).

                            5. Default Provisions and Injunctive Relief
         _e Note describes several events that would constitute default under the Note.
Upon default, the Note becomes “immediately due and payable” to EMA. Id. § 3.16.
Moreover, the Note provides that EMA could collect a “default sum,” deﬁned as “the
then outstanding principal amount of th[e] Note to the date of payment plus the amounts
referred to in clauses (x), (y), and (z)” of the Note.2 Id. _e Note also provides that


2
  “Clause (x)” of the Note refers to “accrued and unpaid interest on the unpaid principal amount of th[e]
Note to the date of payment;” “clause (y)” refers to the default interest accrued on the then-outstanding
principal and unpaid interest; and “clause (z)” refers to any amounts owed to EMA as a result of its conver-
sion of principal to shares of common stock. See Note § 3.16.


                                                     4
“[a]ny amount of principal or interest . . . which is not paid when due shall bear interest at
the rate of twenty-four (24%) per annum from the due date thereof until the same is paid
(“Default Interest”).” Note at 1.
        B. 1e Notices of Conversion
        On April 5, 2016, EMA submitted a Notice of Conversion seeking to convert
$642.05 of the Note principal into 2,334,744 shares of AIM-Inc.’s stock at $0.000275 per
share (the “First Notice of Conversion”). 3 Doc. 35 ¶¶ 13, 20; Doc. 33, Ex. D. On
January 10, 2017, EMA submitted a second Notice of Conversion seeking to convert
$23,772.61 of the Note principal into 29,715,761 shares of AIM-Inc.’s stock at $0.0008
per share (the “Second Notice of Conversion”). Doc. 35 ¶¶ 14, 30; Doc. 33, Ex. E. In
arriving at the conversion prices, EMA took account of the following events:
        §    _e lowest stock price in the twenty days prior to April 5, 2016 was $0.0011.
             Doc. 33, Ex. F. (Because AIM-Inc. eﬀectuated a 1:250 reverse stock split on
             April 25, 2016, the adjusted price was $0.275 ($0.011*250). Doc. 35 ¶ 22.)
        §    _e lowest stock price in the twenty days prior to January 10, 2017 was
             $0.0032. Doc. 33, Ex. H.
        §    On January 12, 2016, AIM-Inc.’s stock price fell below $0.1 (pre-split),
             allowing EMA to convert shares at 40% of the lowest stock price in the twenty
             days prior to the conversion date, as per Section 1.2 of the Note. Doc. 35 ¶¶
             18, 28; Doc. 33, Ex. K.
        §    EMA was unable to convert the Note into free trading shares 181 days after
             the issue date, due, at least in part, to AIM-Inc.’s switch to a transfer agent that
             was not bound by the TA Letter and to AIM-Inc.’s failure to establish the
             reserves necessary to account for conversions, as required by Section 1.3 of
             the Note, Section 5 of the SPA, and the TA Letter. _erefore, EMA calculated
             that it was entitled to an additional 15% discount on the conversion price, as
             per Section 1.2 of the Note. Doc. 35 ¶¶ 19–20, 29–30.

AIM-Inc. failed to honor either of these Notices of Conversion. Id. ¶ 15.
        _e weighted average trading price of AIM-Inc.’s shares three business days after
the First Notice of Conversion was sent was $0.252, as adjusted post-reverse stock split.

3
 As EMA notes, the First Notice of Conversion contained several errors, including an error in the amount it
sought to convert and an error in the conversion price. Doc. 35 at ¶ 13 n.11. However, EMA avers that the
number of shares it sought to convert—2,334,744—was correct. Id.



                                                    5
Id. ¶ 24; Doc. 33, Ex. G. _erefore, the value of 2,334,744 shares on April 8, 2016 was
$588,355.49. Doc. 35 ¶ 24. _e weighted average trading price of AIM-Inc. shares three
business days after the Second Notice of Conversion was sent was $0.0211. Id. ¶ 33;
Doc. 33, Ex. I. _erefore, the value of 29,715,761 shares on January 13, 2017 was
$627,002.56. Doc. 35 ¶ 34. EMA maintains that is owed $587,713.44 ($588,355.49
minus $642.05) in damages for AIM-Inc.’s failure to deliver the stock in accordance with
the First Notice of Conversion, id. ¶ 24; and $603,229.95 ($627,002.56 minus
$23,772.61) in damages for AIM-Inc.’s failure to deliver the stock in accordance with the
Second Notice of Conversion, id. ¶ 35.
       C. 1e Summary Judgment Order
       On February 19, 2019, the Court denied Defendants’ motion for judgment on the
pleadings and EMA’s request for a permanent injunction, and it granted EMA’s motion
for summary judgment on its claims for breach of contract and breach of guarantee. See
EMA Fin., LLC, 2019 WL 689237. However, the Court found that the extent of damages
resulting from these breaches was unclear, and it requested supplemental brieﬁng on
these issues. Id. at *11–12. In particular, the Court stated that:
           [I]n calculating the Conversion Price in each Notice of Conversion,
           EMA starts with a Conversion Price that purportedly equals 55% of
           the “lowest sale price for the [c]ommon [s]tock on the Principal
           Market during the twenty (20) consecutive Trading Days immedi-
           ately preceding” the conversion dates. However, EMA does not pro-
           vide evidence conﬁrming the lowest sale price of AIM-Inc. common
           stock during the twenty days immediately preceding each conver-
           sion date. EMA also employs an additional 15% discount to the
           Conversion Price pursuant to section 1.2 of the Note, which allows
           for the discount “if the Note cannot be converted into free trading
           shares after 181 days from the issuance date.” To support its enti-
           tlement to this discount, EMA claims that the Note could not be con-
           verted into free trading shares as of March 24, 2016—the date it de-
           scribes as 181 days from the Note’s issuance—because Defendants
           failed to establish a share reserve after switching transfer agents.
           However, EMA does not explain why AIM-Inc.’s failure to establish
           a share reserve prevented it from converting the Note. And it re-
           mains unclear how EMA determined that March 24, 2016, was 181
           from the Note’s issuance date, given that the Note was issued on


                                              6
           September 17, 2015, and 181 days thereafter is March 16, 2016. In
           its supplemental brieﬁng, EMA should address these issues.
Id. at *11 n.14. _e Court also found that EMA was entitled to a 24% interest rate in
accordance with the terms of the Note and to attorneys’ fees and expenses. Id. at *12–13.
       D. Procedural History
       EMA ﬁled suit against Defendants on January 9, 2018, alleging breach of contract
and breach of guarantee and seeking a permanent injunction against AIM-Inc., damages,
and an award of costs and expenses. Doc. 1. On February 9, 2018, Defendants answered

EMA’s complaint. Doc. 12. EMA moved for summary judgment on April 16, 2018, Doc.
18, and Defendants cross-moved for judgment on the pleadings on May 30, 2018, Doc.
27. _e Court denied Defendants’ motion and granted in part and denied in part EMA’s
motion. Doc. 31; see EMA Fin., LLC, 2019 WL 689237. In the Order, the Court directed
the parties to submit supplemental briefs on the issue of damages. EMA Fin., LLC, 2019
WL 689237 at *13. EMA did so by way of a motion for partial summary judgment on
March 1, 2019. Doc. 32. Shortly thereafter, on March 4, 2019, Defendants’ attorney
moved to withdraw as counsel. Doc. 37. _e Court granted this request and directed
Defendants to retain new counsel. Doc. 39. Defendants failed to retain new counsel and
failed to respond to EMA’s supplemental motion for summary judgment on the issue of
damages. On April 15, 2019, EMA wrote the Court to request that it ﬁnd Defendants in
default and that it award damages as set forth in its motion for partial summary judgment.
Doc. 41. It renewed these requests on December 3, 2019. Doc. 44.
II.    LEGAL STANDARD
       Summary judgment is appropriate when “the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to summary judgment
as a matter of law.” Fed. R. Civ. P. 56(a). “An issue of fact is ‘genuine’ if the evidence is
such that a reasonable jury could return a verdict for the non-moving party.” Senno v.
Elmsford Union Free Sch. Dist., 812 F. Supp. 2d 454, 467 (S.D.N.Y. 2011) (quoting SCR
Joint Venture L.P. v. Warshawsky, 559 F.3d 133, 137 (2d Cir. 2009)). A fact is “material”


                                              7
if it might aﬀect the outcome of the litigation under the governing law. Id. (citation
omitted). “When the burden of proof at trial would fall on the nonmoving party, it
ordinarily is suﬃcient for the movant to point to a lack of evidence to go to the trier of
fact on an essential element of the nonmovant’s claim.” Jaramillo v. Weyerhaeuser Co.,
536 F.3d 140, 145 (2d Cir. 2008) (citation omitted). _e nonmovant must then “come
forward with admissible evidence suﬃcient to raise a genuine issue of fact for trial in
order to avoid summary judgment.” Id. (citation omitted).
         In deciding a motion for summary judgment, the Court construes the facts in the
light most favorable to the nonmovant and resolves all ambiguities and draws all
reasonable inferences against the movant. Brod v. Omya, Inc., 653 F.3d 156, 164 (2d Cir.
2011). _e nonmovant, however, may not rely on unsupported assertions or conjecture in

opposing summary judgment. Goenaga v. March of Dimes Birth Defects Found., 51 F.3d
14, 18 (2d Cir. 1995). Rather, the nonmovant “must set forth signiﬁcant, probative
evidence on which a reasonable fact-ﬁnder could decide in its favor.” Senno, 812 F.
Supp. 2d at 467–68 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256–57
(1986)).
         “Even when a motion for summary judgment is unopposed, the district court is
not relieved of its duty to decide whether the movant is entitled to judgment as a matter

of law.” Vt. Teddy Bears Co., Inc. v. 1-800 Beargram Co., 373 F.3d 241, 242 (2d Cir.
2004).
III.     DISCUSSION
         EMA argues that it is entitled to $1,215,357 in damages, plus default interest and
attorney’s fees. In particular, EMA seeks $603,229.95 under the First Notice of

Conversion and $587,713.44 under the Second Notice of Conversion; default interest of
24%; the balance of the Note, which it alleges is $61,461.92; and $12,982.95 in
attorney’s fees and costs. _e Court addresses each of these requests in turn.




                                              8
       A. Damages Due Under the Notices of Conversion
       Under New York law, “the nonbreaching party may recover general damages

which are the natural and probable consequence of the breach.” Kenford Co. v. Cnty. of
Erie, 73 N.Y.2d 312, 319 (1989). To prove damages, “[a] plaintiﬀ need only show a
stable foundation for a reasonable estimate of the damage incurred as a result of the
breach.” Tractebel Energy Mktg., Inc. v. AEP Power Mktg., Inc., 487 F.3d 89, 110–111
(2d Cir. 2007) (internal quotation marks and citation omitted). “[T]he burden of
uncertainty as to the amount of damage is upon the wrongdoer.” Washington v. Kellwood
Co., No. 05 Civ. 10034 (MHD), 2015 WL 6437456, at *12 (S.D.N.Y. Oct. 14, 2015)
(internal quotation marks omitted) (citing Contemporary Mission, Inc. v. Famous Music
Corp., 557 F.2d 918, 926 (2d Cir. 1977)).
       In similar cases, courts in this Circuit have found that “[t]o award damages for
this [kind of] breach, the Court would take the date of the breach and determine the
conversion price [Plaintiﬀ] was entitled to on that date, the number of shares [Plaintiﬀ]
was authorized to convert, and the market price of those shares on the date of breach.”
Union Capital LLC v. Vape Holdings, Inc., No. 16 Civ. 1343 (RJS), 2017 WL 1406278, at
*6 (S.D.N.Y. Mar. 31, 2017). EMA argues that the Court should adopt a similar formula
here, and the Court agrees. _e only outstanding issue is whether EMA is entitled to the
two discounts it claims.
       First, EMA claims that it is entitled to a discount because the stock price fell
below $0.1. Doc. 36 at 8, 11–12. Section 1.2 of the Note states that
           _e conversion price . . . shall equal . . . 55% of the lowest sale price
           for the [c]ommon [s]tock on the Principal Market during the twenty
           (20) consecutive Trading Days immediately preceding the Conver-
           sion Date, provided, however, . . . if the closing sale price at any time
           falls below [$]0.10 then such 55% ﬁgure . . . shall be reduced to
           40%.




                                              9
On January 12, 2016, the stock price fell to $17.5. Doc. 33, Ex. K. As adjusted for the
1:250 reverse stock split on April 25, 2016, the price was $0.07 ($17.5/250). Because
this is below $0.1, EMA is entitled to this discount.
        Second, EMA claims that it is entitled to a further 15% discount because it was
not able to convert the Note into free trading shares 181 days after the issue date. Doc.
36 at 8–9, 12. Section 1.2 of the Note provides that “if the Note cannot be converted into
free trading shares after 181 days from the issuance date, an additional 15% discount will
be attributed to the Conversion Price.” EMA claims that this discount applies because
AIM-Inc.’s change of transfer agent and failure to establish a share reserve prevented it
from converting the Note. In its previous Order, the Court requested clariﬁcation on this
point.4 EMA Fin. LLC, 2019 WL 689237, at *11 n.14. In its current brieﬁng, EMA

explains that, under the TA Agreement, AIM-Inc.’s transfer agent had irrevocable
instructions to maintain a reserve and to process conversions. Because AIM-Inc.
switched to a transfer agent that was not bound by the TA Agreement, that transfer agent
was under no obligation to convert the Note into shares of stock (and, presumably, did
not do so). Doc. 36 at 6. _e Court is satisﬁed with this explanation and ﬁnds that this
second discount also applies.
        With these discounts in mind, EMA’s calculations for damages due under the

notices of conversion are correct. EMA’s damages under the First Notice of Conversion
are $587,713.44,5 and its damages under the Second Notice of Conversion are



4
 _e Court also noted that 181 days from the Note’s issuance was March 16, 2016, not March 24, 2016, as
EMA had claimed. EMA now agrees that this is the right date. Doc. 36 at 8 n.5. In any event, this date is
not material to the substance of EMA’s argument.
5
  _e lowest market price twenty days prior to April 5, 2016 was $0.275, as adjusted post-reverse stock
split, or $0.0011 pre-split ($0.275/250). Doc. 33, Ex. F. EMA was able to convert the Note into free
trading shares at 25% of this price (40%-15%), or $0.000275 ($0.0011*.25). As per the First Notice of
Conversion, EMA intended to convert 2,334,744 shares, or $642.0546 of the Note’s principal
($0.000275*2,334,744). _e value of 2,334,744 shares on April 8, 2016—when AIM-Inc. would have been
required to deliver the stock to EMA, as per Section 1.4(d) of the Note—was $588,355.49. Doc. 35 ¶ 24.




                                                   10
$603,229.95.6 Its total damages for breach of contract and breach of guarantee is the sum
of these, or $1,190,943.39.
        B. Default Interest
        _e Court further found in its previous Order, that EMA was entitled to a 24%
default interest rate, as provided for in the Note. See EMA Fin., LLC, 2019 WL 689237,
at *12. However, the Court made no ﬁnding as to whether—and to what extent—EMA
was entitled to pre-judgment interest. Id. at *12, n.15. Pre-judgment interest is
appropriate here. See Graham v. James, 144 F.3d 229, 239 (2d Cir. 1998) (“Under New
York law, prejudgment interest is normally recoverable as a matter of right in an action at
law for breach of contract”) (internal quotation marks and citation omitted); Koch v.
Greenberg, 14 F. Supp. 3d 247, 285 (S.D.N.Y. 2014) (awarding prejudgment interest in
breach of contract case).
        _e Court will therefore award default interest of 24% on the sum of $587,713.44
from April 8, 2016 (the date of breach as it pertains to the First Notice of Conversion);
and default interest of 24% on the sum of $603,229.95 from January 13, 2017 (the date of
breach as it pertains to the Second Notice of Conversion). Calculated through March 1,
2019, when EMA ﬁled this motion, such interest totals $717,444.64 for both Notices of
Conversion combined. Doc. 33, Ex. M.
        C. 1e Balance of the Note
        EMA also requests damages in the sum of the balance of the Note, plus default
interest. Although the Court declined to enter a permanent injunction with respect to the
balance of the Note, EMA argues that it is entitled to the balance of the Note under basic


$588,355.49 minus $642.0546 equals $587,713.435, which is rounded to $587,713.44 for purposes of this
motion.
6
 _e lowest market price twenty days prior to January 10, 2017 was $0.0032. Doc. 33, Ex. H. EMA was
able to convert the Note into free trading shares at 25% of this price (40%-15%), or $0.0008. As per the
Second Notice of Conversion, EMA intended to convert 29,715,761 shares, or $23,772.61 of the Note’s
principal ($0.0008*29,715,761). _e value of 29,715,761 shares on January 13, 2017— when AIM-Inc.
would have been required to deliver the stock to EMA, as per Section 1.4(d) of the Note—was
$627,002.56. Doc. 35 ¶ 34. $627,002.56 minus $23,772.61 equals $603,229.95.



                                                   11
contract principles. _e Court agrees. See, e.g., Versatile Housewares & Gardening Sys.,
Inc. v. ]ill Logistics, Inc., 819 F. Supp. 2d 230, 239 (S.D.N.Y. 2011) (“[A] plaintiﬀ in a
breach of contract action may recover both general and consequential damages—amounts
that compensate the plaintiﬀ both for the value of the promised performance and for
additional losses the plaintiﬀ suﬀered due to the failure to perform.” (collecting cases)).
       EMA posits that the balance of the Note after the two Notices of Conversion and
accounting for the 24% default interest with a default notice date of May 26, 2016, is
$61,461.92. Doc. 33, Ex. M. However, there are two problems with this calculation: (1)
EMA has not provided suﬃcient justiﬁcation for this default notice date; and (2) the
calculation does not appear to take into account the two Notices of Conversion. Id. As
such, EMA is directed to provide a letter to the Court within two weeks with a corrected

calculation.
       D. Attorney’s Fees and Costs
       Finally, EMA requests attorney’s fees and costs in the amount of $12,982.95.
Doc. 36 at 16–17. “Courts in this Circuit employ a presumptively reasonable fee
standard to determine the amount to award as attorneys’ fees, which boils down to what a
reasonable, paying client would be willing to pay, given that such party wishes to spend
the minimum necessary to litigate the case eﬀectively.” Carco Grp., Inc. v. Maconachy,
No. 05 Civ. 6038, 2011 WL 6012426, at *2 (E.D.N.Y. Dec. 1, 2011) (internal quotation
marks and citations omitted), overturned on other grounds, 718 F.3d 72 (2d Cir. 2013).
In this case, EMA is being billed at an hourly rate of $375 per hour. Doc. 34 ¶¶ 2–3. _is
hourly rate is reasonable. See, e.g., Blue Citi, LLC v. 5Barz Int’l, Inc., 338 F. Supp. 3d
326, 342 (S.D.N.Y. 2018) (ﬁnding counsel’s hourly rate of $375 reasonable). With its

corrected calculation for the balance of the Note, EMA should provide an updated invoice
so that the Court may award the appropriate attorney’s fees and costs.




                                             12
IV.      CONCLUSION
         For the foregoing reasons, EMA’s motion for partial summary judgment is

GRANTED in part and DENIED in part. Within two weeks, EMA is directed to provide
the Court with a corrected calculation as to its requested damages for the sum of the
balance of the Note, as well as an updated invoice for attorney’s fees and costs. _e
Clerk of Court is respectfully directed to terminate the motion, Doc. 32.


         It is SO ORDERED.


Dated:    March 30, 2020
          New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.




                                            13
